458 F.2d 1356
80 L.R.R.M. (BNA) 2064, 67 Lab.Cas.  P 12,570
KECO INDUSTRIES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1487.
United States Court of Appeals,Sixth Circuit.
April 7, 1972.

Philip J. Kennedy, Cincinnati, Ohio, for petitioner; Paul W. Steer, Cincinnati, Ohio, on brief.
Harold Engel, N. L. R. B., Washington, D. C., for respondent; Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Jane Pasachoff, Attys., N. L. R. B., Washington, D. C., on brief.
Before PHILLIPS, Chief Judge, and CELEBREZZE and KENT, Circuit Judges.
ORDER
KENT, Circuit Judge.


1
This appeal presents a petition to review an order of the National Labor Relations Board1 and a cross-application of the Board for enforcement of that order.


2
The record shows that the Regional Director made a ruling upon the petitioner's timely objections to the conduct of the election and objections to conduct on the part of the Union which affected the results of the election.  After considering the objections the Regional Director entered an order overruling the employer's objections and certifying the Union as the collective bargaining agent in the unit which he found to be appropriate.


3
Petitioner took no appeal from the Regional Director's Supplemental Decision and Certification of Representative.  Thereafter the petitioner refused to bargain with the Union and an unfair labor practice complaint was filed charging violation of Section 8(a) (5) N.L.R.A., 29 U.S.C. Sec. 158(a) (5).


4
After motion of the general counsel for a summary judgment the Board ordered the proceedings transferred to itself and subsequently granted the motion for summary judgment on the ground that the petitioner had failed to avail itself of procedures appropriate for review of the Regional Director's Supplemental Decision and Certification of Representative.  This appeal followed.


5
The Court concludes that petitioner's failure to seek review of the Regional Director's Supplemental Decision and Certification of Representative precludes judicial review of that determination.  N.L.R.B. v. Rod-Ric Corp. 428 F.2d 948 (5th Cir. 1970), Cert. Denied, 401 U.S. 937, 91 S. Ct. 922, 28 L. Ed. 2d 216; M.P.C. Cash-Way Lumber Co. v. N. L. R. B., 452 F.2d 1197, C.A. 6 (decided December 7, 1971).


6
Accordingly, it is ordered that the petition for review be and it is hereby denied and enforcement of the order of the National Labor Relations Board is hereby ordered.



1
 The order of the Board is reported at 191 N.L.R.B. No. 56